Citation Nr: 1217418	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-11 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1966 to June 1968.  The Veteran served in Vietnam and was awarded the Combat Infantryman Badge.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in June 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in July 2008, a statement of the case was issued in February 2009, and a substantive appeal was timely received in March 2009.  

The Virtual VA paperless claims processing system includes VA progress notes from 2010 to 2012; however, these records and additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether bilateral hearing loss began during active duty service.  

2. The evidence is at least in relative equipoise as to whether tinnitus began during active duty service.  


CONCLUSIONS OF LAW

1. Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011). 

2. Resolving all doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159.

In light of the favorable disposition, that is, granting service connection for bilateral hearing loss and tinnitus, further discussion here of compliance with the VCAA is not necessary.

Legal Criteria

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for hearing loss of the sensorineural type, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.   Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board)). 


Bilateral Hearing Loss and Tinnitus 

Evidence and Analysis

Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)). 

Lay evidence can be competent to establish a diagnosis when lay evidence (1) is competent to identify the medical condition, (2) reports a contemporaneous medical diagnosis, or (3) describes symptoms at the time which are later supported by a diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Because lay evidence can be competent to establish continuity of symptomatology, it can serve to establish two of the three elements required for service connection, the existence of current disability and a nexus to service [the third element being in-service disability].  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009) (citing Barr, 21 Vet. App. at 307). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence as to any issue material to the determination, the benefit of the doubt is afforded to the Veteran. 

Considering the claim for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus. 

The Veteran contends that he has had bilateral hearing loss and tinnitus since service.  In a statement in July 2008, he related that he was exposed to acoustic trauma from mortar and artillery fire, aerial rockets, gunships, and helicopters during combat service in Vietnam.  He explained that although his service records show his hearing was normal, he started having problems with hearing loss and tinnitus during service but did not want to seek treatment during service because he wanted to go home and did not realize he could be treated for these problems.  He further asserted that he did not know he could file a claim of entitlement to service connection for hearing loss and tinnitus until recently when his fellow servicemen advised him to do so.  The Veteran also stated that he did not understand that the ringing he has been hearing is called tinnitus.  

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss during the Veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  If the record shows evidence of inservice acoustic trauma and inservice audiometric results indicate an upward shift in tested thresholds, and if post-service audiometric testing results meet the requirements of 38 C.F.R. § 3.385, it must be determined whether there is a medically sound basis to attribute the post-service findings to inservice injury, or whether they are more properly attributable to intercurrent causes.  See Hensley, 5 Vet. App. at 159.  

As for tinnitus, it is a condition under case law where lay observation has been found to be competent to establish the presence of the disability.  Charles v. Principi, 16 Vet. App. 370 (2002) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent).

Service treatment records include audiograms in November 1964, October 1965, and May 1968.  The audiograms in November 1964 and in October 1965 were in units set forth by the American Standards Association (ASA).  Standards set forth by the International Standards Organization (ISO) are the current method for measuring hearing loss and used by VA to determine hearing loss disability under 38 C.F.R. § 3.385.  These audiograms are presented below in ISO units.

On preinduction examination in November 1964, thresholds in decibels at: 500, 1000, 2000, 3000, and 4000 Hertz were 10, 5, 0, 5, and -5 respectively, in the right ear; and 10, 0, 0, 5, and -5 in the left ear.  On preinduction examination in October 1965, thresholds in decibels at 500, 1000, 2000, and 4000 Hertz were 10, 5, 0, and -5 respectively, in the right ear; and 10, 0, 0 and -5 respectively in the left ear.  An undated and uninterpreted in-service audiogram also does not show bilateral hearing loss for VA purposes.  On separation examination in May 1968, thresholds in decibels at 500, 1000, 2000, and 4000 Hertz were all 5 in both the right ear and left ear.

After service, VA progress notes from January 2008 onward show hearing loss and tinnitus.  In February 2008, the Veteran reported problems hearing his family for a year and low grade ringing in the ears for years.  He indicated he had constant bilateral tinnitus for the past fifteen to twenty years.  On VA audio examination in June 2008, the examiner indicated that the Veteran reported progressive hearing loss which apparently increased in the past five years and related that he has had constant tinnitus for the past three to four years.  The Veteran denied having occupational or recreational noise exposure.  The audiogram shows puretone thresholds in decibels at 500, 1000, 2000, 3000, and 4000 Hertz were 15, 20, 60, 60, and 60 respectively, in the right ear and, 15, 20, 25, 60, and 55 respectively, in the left ear.  Speech recognition scores using the Maryland CNC Test were 64 percent in the right ear and 92 percent in the left ear.  The examiner was of the opinion that hearing loss and tinnitus are not the result of exposure to acoustic trauma during service as the Veteran's hearing was within normal limits on preinduction and separation and hearing loss and tinnitus were first documented in 2008.  

The service treatment records do not show bilateral hearing loss; however, a comparison of the preinduction examination in October 1965 and the separation examination in May 1968 does show an upward shift in some of the tested thresholds.  While the evidence shows that the Veteran has reported various dates as to the onset of his tinnitus, in July 2008 he explained that he has had hearing loss and tinnitus since service and was unable to properly report tinnitus as he did not understand what tinnitus was.  The evidence suggests the Veteran has had increased difficulty hearing since 2003; however, the Veteran has clarified that his hearing loss has been progressive and he has experienced symptoms of hearing loss since service.  As for the unfavorable opinion in June 2008, it is inadequate as the examiner in rendering her opinion did not consider the acoustic trauma that the Veteran was exposed to when he engaged in combat during service.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds both the Veteran's assertion of continuous symptomatology of bilateral hearing loss and tinnitus since service to be credible as well as his explanation that previously he was unable to articulate his symptoms.  These statements are not contradicted by the evidence of record and a review of the claims folder does not show that the Veteran had post-service noise exposure.  On VA examination for posttraumatic stress disorder in February 2008, the Veteran reported that after service he worked as a grocery store manager, followed by brief employment with Western Electric, then twenty years as an expediter for Grumman Aircraft, and then as a delivery driver for Coca Cola.  Further, it is undisputed that the Veteran was exposed to acoustic trauma in service as his DD 214 shows that he was a light weapons infantryman and was awarded the Combat Infantryman Badge.  In the case of a Veteran who engaged in combat with the enemy in active service, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  

Therefore considering the totality of the evidence, including service treatment records, post-service medical records, the Veteran's credible assertions of continuous symptomatology of bilateral hearing loss and tinnitus since service, the Board finds that the evidence is at least equipoise on the question of a nexus, based on continuity of symptomatology, between service and the current bilateral hearing loss and tinnitus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for bilateral hearing loss is granted and the claim of service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


(The Order follows on the next page.)

ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


